The question is whether the plaintiff was domiciled in this State at the time of the marriage. I find that she was domiciled here until two days before her marriage. She then went to New York to marry a man resident in that State and, so far as appears, never domiciled in Connecticut. She left Connecticut with no intentions of returning. She was married in New York on December 17, 1917, intending to make that State her place of legal domicile. She continued to live in New York until, less than three years ago, she left her husband by reason of his intolerable cruelty and came back to Connecticut where she has since resided.
The words "at the time of the marriage" appear to me to mean, not a day or two before the wedding ceremony, nor a minute, nor in the midst of it, but the time when the marriage is complete [Gen. Stat. (1930) § 5181]. In this case and at that time the plaintiff, for all that appears in evidence, was domiciled in New York.
   I conclude that this court has no jurisdiction to grant the petition for divorce, and it is denied.